                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        THOMAS DUNCAN,
                                  11                                                 Case No. 18-cv-04579-RS (PR)
                                                     Petitioner,
                                  12
Northern District of California




                                               v.
 United States District Court




                                                                                     ORDER DISSOLVING STAY;
                                  13
                                        UNITED STATES PAROLE                         ORDER SETTING FILING
                                  14    COMMISSION, et al.,                          DEADLINE FOR REPLY
                                  15                 Respondents.
                                  16

                                  17         At the parties’ request, the stay of this federal habeas action is DISSOLVED and
                                  18   the case is REOPENED. (Dkt. No. 17.) The Clerk shall modify the docket accordingly.
                                  19         Respondents’ reply brief is due on or before February 11, 2019. The Clerk shall
                                  20   terminate Dkt. No. 17.
                                  21         IT IS SO ORDERED.
                                  22                  28 2019
                                       Dated: January___,
                                  23
                                                                                      _________________________
                                                                                          RICHARD SEEBORG
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
